Bkeese, J. This appeal seems- to- have been taken more for delay, than for any substantial error in the proceedings. The motion to continue-the cause for the want of a copy of the indorsement of the note on which the suit was brought, was properly overruled, on the authority of the case of Franey v. True, 26 Ill. 185. But the- fact is, that a copy was given as the record recites, “ Indorsed Jevne & Almini.” “ The plea of the privilege,” as it is called, which was the usual plea to the jurisdiction of the court, was properly disposed of in a summary manner, as the defendant was not in a position to plead it. He had acknowledged the jurisdiction, by entering full appearance and movingto continue the cause. And so was the plea to the merits properly disposed of in the same summary way. The statute and rules of practice in that court, required the plea should be accompanied by an affidavit of merits, which was disregarded by the defendant. This was thought by the General Assembly to be a salutary rule of practice, and we do not feel warranted in encouraging the effort to exalt it to the dignity of a constitutional question by discussing it now; we pass it' by with the remark, that we have no doubt of the competency of the legislature to establish such a rule of practice, and it is not a harsh one if the defendant has a real defense. The judgment is affirmed. Judgment affirmed.